UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-4985



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KENNETH RAYMOND PAYNE, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-00-98)


Submitted:   April 30, 2002                   Decided:   May 31, 2002


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas N. Cochran, Assistant Federal Public Defender, Greensboro,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Clifton T. Barrett, Assistant United States Attorney,
Randall S. Galyon, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth Raymond Payne, Jr., pled guilty under a plea agreement

to one count of being a felon in possession of a firearm in

violation of 18 U.S.C.A. §§ 922(g)(1), 924(a)(2) (West 2000).            The

district court sentenced him to 120 months in prison and three

years of supervised release.          The district court ordered the

sentence to run concurrently with the twelve-month sentence Payne

was serving for possession with intent to sell and deliver cocaine

and possession of stolen goods, and consecutively to all other

state sentences he was currently serving. Payne’s attorney filed a

brief in accordance with Anders v. California, 386 U.S. 738 (1967),

raising the issue of whether Payne’s sentence was unfairly harsh.

Payne was informed of his right to file a pro se supplemental brief

but has not done so.

     In accordance with Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.               We therefore

affirm Payne’s conviction and sentence. We deny counsel’s motion to

withdraw and require that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such petition would be frivolous, then

counsel   may   move   in   this   court   for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.      We dispense with oral argument because


                                      2
the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED




                                    3